                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                           :    Civil No. 1:17-CV-1360
RAYMOND TERILLI,                           :
                                           :
                    Plaintiff,             :
                                           :
             v.                            :
                                           :
                                           :
MATTHEW FALVEY, et al.,                    :
                                           :
                    Defendants.            :     Judge Sylvia H. Rambo

                                 MEMORANDUM

      In the instant matter, Plaintiff Raymond Terilli (“Plaintiff”) seeks

compensatory and punitive damages for physical injuries allegedly caused by

Defendants Matthew Falvey (“Mr. Falvey”) and Karen Falvey (“Mrs. Falvey”),

husband and wife (collectively, “Defendants”). Presently before the court are cross

motions for partial summary judgment (Docs. 31, 36), and Defendants’ motion to

dismiss a claim pursuant to Federal Rule of Civil Procedure 50 (Doc. 58). For the

reasons that follow, Plaintiff’s motion will be granted in part and denied in part, and

Defendants’ motions will be denied.

I.    Background

      The facts relevant to the disposition of this matter are brief and not in dispute.

On April 29, 2016, Defendants were sitting at a bar. Mr. Falvey left his seat at the

bar for several minutes. During this time, Plaintiff walked up to the bar and, after a

few moments, leaned in very close to Mrs. Falvey and began speaking to her. From
her recollection, the only speech she was able to discern from Plaintiff was “how

you doin,” a statement that Plaintiff was from New Jersey, and the phrase “Jersey

boys.” (Mrs. Falvey Dep, pp. 46-47.) Although Mrs. Falvey believes that Plaintiff’s

leg may have brushed up against hers at some point, Plaintiff did not otherwise make

physical contact with her. (Id. at 52, 63.) Mr. Falvey soon returned, and Mrs. Falvey

“g[a]ve him a look” which she stated was meant to convey that Plaintiff was making

her uncomfortable. (Id. at 106-107.) Moments after “the look,” Mr. Falvey stood

up from his seat at the bar, walked behind Plaintiff, placed his arms around Plaintiff’s

upper body, and pulled Plaintiff away from the bar. While pulling Plaintiff, both

men appear to crash to the floor. According to Mr. Falvey, he did not intend to pull

Plaintiff to the ground, but merely desired to pull him out of his wife’s personal

space. Specifically, Mr. Falvey stated that, because he was wearing penny loafers,

he slipped, and both men fell backwards. As a result of the fall, Plaintiff sustained

injuries including lacerations to his head, which required staples, and a concussion.

Defendants left the bar immediately after the altercation. This suit followed.

II.   Legal Standard

      Rule 56(a) of the Federal Rules of Civil Procedure provides that “[t]he court

shall grant summary judgment if the movant shows there is no genuine issue as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Through summary adjudication, a court may dispose of those claims


                                           2
that do not present a “genuine dispute as to any material fact,” and for which a trial

would be “an empty and unnecessary formality.” Id. In order to prevail on a motion

for summary judgment, the moving party must produce “affirmative evidence,

beyond the allegations of the pleadings,” in support of its right to relief. Pappas v.

City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004); see also Celotex Corp.

v. Catrett, 477 U.S. 317, 322-23 (1986). The court must view the evidence “in the

light most favorable to the non-moving party and draw all reasonable inferences in

that party’s favor.” Thomas v. Cumberland Cty., 749 F.3d 217, 222 (3d Cir. 2014).

      Both parties must support their factual assertions by “citing to particular parts

of materials in the record” or by “showing that the materials cited do not establish

the absence or presence of a genuine dispute.” Fed. R. Civ. P. 56(c). Rule 56(e)

allows the court to deem undisputed any fact not properly countered by record

evidence. See Fed. R. Civ. P. 56(e)(2). The nonmoving party must “go beyond the

pleadings by way of affidavits, depositions . . . or the like in order to demonstrate

specific material facts which give rise to a genuine issue.” Celotex, 477 U.S. at 324.

In considering a motion for summary judgment, the court is not to engage in

credibility determinations or the weighing of evidence. Big Apple BMW, Inc. v.

BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992), cert. denied 507 U.S. 912

(1993). Instead, “[i]nferences should be drawn in the light most favorable to the




                                          3
non-moving party, and where the non-moving party’s evidence contradicts the

movant’s, then the non-movant’s must be taken as true.” Id.

III.   Discussion

       Plaintiff moves this court for summary judgment on both counts against Mr.

Falvey, sounding in negligence and battery. (Doc. 31.) Defendants move to dismiss

Plaintiff’s claim for punitive damages. (Doc. 36.) After the deadline set by this

court for filing dispositive motions, Defendants filed a motion pursuant to Federal

Rule of Civil Procedure 50, averring that Plaintiff had presented no evidence that

would support a finding of liability for Mrs. Falvey. The court will address each

argument in turn.

       A. Summary Judgment as to the Battery Claim Against Mr. Falvey

       Plaintiff argues that he is entitled to summary judgment on his battery claim

because Mr. Falvey has admitted to all the essential elements of a claim for battery.

A battery is “an unconsented touching that is either harmful or offensive.”

Brunwasser v. Cohen, No. 1792 WDA 2012, 2014 WL 10987053, *6 (Pa. Super. Ct.

Jan. 30, 2014) (quoting Cooper ex rel. Cooper v. Lankenau Hosp., 51 A.3d 183, 191

(Pa. 2012)). More specifically, to be found liable for the tort of battery, a defendant

must be found to have intended to cause a harmful or offensive contact with another,

and a harmful contact, directly or indirectly, must result. Restatement (Second) of

Torts § 13 (1965). Defendant argues two points in opposition to Plaintiff’s motion
                                          4
for summary judgement: (1) he did not intend to cause injury to Plaintiff and (2) the

contact was not “offensive.” The court will first address whether Plaintiff had the

requisite intent to support a claim for battery.

      Mr. Falvey initially argues that he intended only to pull Plaintiff away from

Mrs. Falvey and that the actual fall and resulting injury to Plaintiff was accidental.

Mr. Falvey’s argument on this point denotes a fundamental misunderstanding of the

notion of “intent” in tort law. Under “Pennsylvania tort law, the Second Restatement

of Torts, on which the highest courts of Pennsylvania regularly rely, clearly provides

that intent exists when the actor desires to cause the consequences of his act, or that

he believes the consequences are substantially certain to result from it.” Betz v.

Satteson, 259 F. Supp. 3d 132, 191 (M.D. Pa.), aff’d, 715 F. App’x 213 (3d Cir.

2017) (quotation omitted). In this case, it is irrelevant whether Mr. Falvey had the

specific intent to lacerate Plaintiff’s scalp and give Plaintiff a concussion; the

“consequence” referred to in Satteson, is the harmful or offensive contact, not the

ultimate injury. See Cooper ex rel. Cooper v. Lankenau Hosp., 51 A.3d 183, 191-

92 (Pa. 2012) (“No intent to harm the [plaintiff] need be established.”) (citing Patrick

Kelley, Infancy, Insanity, and Infirmity in the Law of Torts, 48 Am. J. Juris. 179,

189 (2003) (“In developing the tort law of intentional battery, the courts fairly

quickly determined that the intent required for battery was not the evil intent




                                           5
associated with criminal mens rea, but was merely the intent to bring about a harmful

or offensive contact to the plaintiff”)).

      Mr. Falvey unequivocally admitted to his intent to make contact with Plaintiff.

(Doc 44, ¶ 5 (“Mr. Falvey slipped while removing Plaintiff from the immediate

vicinity of his wife . . .”) (citing Mr. Falvey Dep., p. 98 (“I’m just trying to pull him

back . . .”); see also Mr. Falvey Dep., p. 72 (“Q: Okay. You grabbed [Plaintiff] and

threw him to the ground, right? A: Right. . . . I didn’t throw him to the ground. We

fell.”); p. 176 (“I grabbed him from behind and slipped . . .”); p. 103 (“I was trying

to back him away from my wife . . .”); p. 102 (“Q: Is it fair to say that you pulled

[Plaintiff] away from the bar? A: I was pulling him back from the bar . . . Q: Why

were you doing this? A: I was trying to get him away from my wife . . . [A]ll I could

think about was get him away from my wife. I gave no thought to consequences, be

it to him or myself, or to the bar.”); p. 178 (“Q: It’s fair to say that you started the

physical altercation, right? [Plaintiff] didn’t start being physical? A: Correct.”).) As

such, the intent element of a battery claim is satisfied. It is irrelevant whether Mr.

Falvey specifically contemplated or intended head injuries at the time he moved to

pull Plaintiff away from Mrs. Falvey; it is sufficient that he intended to pull him

away at all. See Daniels v. Lutz, 407 F. Supp. 2d 1038, 1049 (E.D. Ark. 2005) (“To

prevail on her battery claim, the [p]laintiff need not prove that [the defendant]

intended to cause harm, but rather only that she intended to cause some harmful or


                                            6
offensive contact or that she acted with the intent to create the apprehension of some

harmful or offensive contact and that a harmful or offensive contact resulted”), cited

by Satteson, 259 F. Supp. 3d at 191 n.310; see also Charles F. Krause, Alfred W.

Gans, Characteristics of necessary intent, 8 Am. Law of Torts § 26:14 (“If an act is

done with the intention of inflicting upon another an offensive but not a harmful

bodily contact . . . and this act causes a bodily contact to the other, the actor is liable

for a battery although the act was not done with the intention of bringing about the

resulting bodily harm.”).

       Defendants next argue that Plaintiff is not entitled to summary judgment

because, even assuming that Mr. Falvey had the requisite intent to contact Plaintiff,

the contact he made was not offensive under the Restatement definition. “Implicit

in the tort of battery is the recognition that an individual has a right to be free from

unwanted and offensive or harmful intrusions upon his own body.” Herr v. Booten,

580 A.2d 1115, 1117 (Pa. Super. Ct. 1990). Defining such “unwanted and offensive

or harmful intrusions,” the Restatement provides:

       In order that a contact be offensive to a reasonable sense of personal
       dignity, it must be one which would offend the ordinary person and as
       such one not unduly sensitive as to his personal dignity. It must,
       therefore, be a contact which is unwarranted by the social usages
       prevalent at the time and place at which it is inflicted.

Restatement (Second) of Torts § 19 (1965). By way of illustration, the Restatement

notes that flicking a glove in one’s face and deliberately infecting another with a


                                            7
contagious disease are examples of “offensive contact,” while pushing against

another to pass on a crowded street and taking hold of a sick child are not. Examples

in the Restatement derived from case law include such seemingly frivolous acts as

tapping on someone’s shoulder and following up with an “offensive question” and

removing someone’s hat. Id. (citing Crawford v. Bergen, 60 N.W. 205 (Iowa 1894);

Seigel v. Long, 53 So. 753 (Ala. 1910)). Yet it also includes conduct that is still

today obviously offensive. Alcorn v. Mitchell, 63 Ill. 553 (1872) (spitting in the face

of another); Forde v. Skinner, 4 C. & P. 239, 172 Eng. Rep. 687 (1830) (forcibly

cutting plaintiff’s hair); Piggly-Wiggly Ala. Co. v. Rickles, 103 So. 860 (Ala. 1925)

(attempted pickpocketing). In attempting to distinguish his conduct, Mr. Falvey

argues essentially that defending his wife from unwanted advances is not

“unwarranted by social usages prevalent” today. The court cannot agree. 1

       The Pennsylvania Supreme Court has opined about similar conduct in the

context of arrests, noting that without the privileged authority to detain someone in

the commission of a crime, “[a]n arrest, whether with or without a warrant, usually

involves conduct which, unless privileged, is an ‘assault’ or ‘battery’” Gagliardi v.



1
  Although the court relies on Mr. Falvey’s own admissions in the disposition of Plaintiff’s battery
claim, Plaintiff additionally submitted a video recording of the altercation made by the bar’s
security camera. (Doc. 32, Ex. 5.) The video makes it clear that the nature of the contact was not
simply Mr. Falvey trying to create space between Plaintiff and Mrs. Falvey, more akin to jostling
on a crowded street, but instead shows that Mr. Falvey forcibly wrapped his arms around Plaintiff
and pulled him back from the bar.

                                                 8
Lynn, 285 A.2d 109, 112 (Pa. 1971); see also Kedra v. City of Phila., 454 F. Supp.

652, 672 (E.D. Pa. 1978) (citing Gagliardi, 285 A.2d at 112 n.5) (noting that when

an officer “places his hand on the arrestee’s arm to guide him to a police van or

affixes handcuffs to the arrestee’s wrists,” such conduct would constitute battery

absent a lawful arrest). Moreover, although Mr. Falvey may have considered

himself to be acting admirably or chivalrously, Plaintiff leaning in closely and

speaking to his wife does not justify or excuse the offensive or harmful contact. See

Restatement (Second) of Torts § 13 (1965) (“a surgeon who performs an operation

upon a patient who has refused to submit to it is not relieved from liability by the

fact that he honestly and, indeed, justifiably believes that the operation is necessary

to save the patient’s life.”). To the extent Mr. Falvey intends to argue that he was

acting in defense of others, such an argument fails. An individual is privileged to

defend another only to the extent that that individual could have defended himself

or herself. Under Pennsylvania law, “whether in a civil or criminal setting, . . . the

defender is privileged to respond only to a reasonable belief on his part that he is in

imminent danger of bodily harm.” Smith v. Lauritzen, 356 F.2d 171, 176 (3d Cir.

1966) (citations omitted); see also Commonwealth v. Presogna, 292 A.2d 476, 478

(Pa. Super. Ct. 1972) (holding that reasonable force may be used in self-defense for

threat of non-deadly bodily harm). Defendants admitted that Plaintiff made no

implied or express threats and that they were not in any physical danger. Defendants


                                          9
only objection was that Plaintiff’s closeness was making Mrs. Falvey uncomfortable.

(See Mr. Falvey Dep., p. 97.) This contradicts Defendants’ concern that “there is no

situation in which a husband may use any measure of force to defend his wife from

unwanted conduct . . . without being held liable for battery.” (Doc. 53, p. 5.) Instead,

the law in Pennsylvania is that one may not use physical force to defend against mere

offensive words.

       Thus, because Mr. Falvey was obviously not in the process of lawfully

detaining Plaintiff, the act of walking up behind him and placing his arms around

Plaintiff’s neck with the intent to pull him away constitutes, at minimum, an

“offensive contact.”2 Accordingly, the Defendants’ argument fails and Plaintiff is

entitled to summary judgment on his claim for battery because Defendant has

admitted to all requisite elements of a claim for battery.

       B. Summary Judgment as to the Negligence Claim Against Mr. Falvey

       To support a claim for negligence under Pennsylvania law a plaintiff must

demonstrate: (1) a legal duty; (2) a breach of that duty; (3) a causal relationship

between the defendant’s negligence and plaintiff’s injuries; and (4) damages. City

of Phila. v. Beretta U.S.A. Corp., 277 F.3d 415, 422 n.9 (3d Cir. 2002) (citing Martin




2
  Assuming arguendo that Mrs. Falvey’s discomfort was sufficient to render Mr. Falvey’s conduct
inoffensive, the court finds alternatively that the contact was indeed harmful because it ultimately
resulted in injury to Plaintiff. Thus, the “harmful or offensive contact” element would still be
satisfied.
                                                10
v. Evans, 711 A.2d 458 (Pa. 1998)). Neither party truly presents argument as to this

claim. Plaintiff does little more than quote the above standard and states in a

conclusory fashion that Mr. Falvey had a societal duty to Plaintiff and breached that

duty by pulling him to the ground. In a footnote in their brief in opposition to

summary judgment, Defendants argue merely that Plaintiff’s cursory argument fails

to point to a duty owed by Defendant. The court agrees that Plaintiff’s argument is

undeveloped and conclusory and, thus, will decline to consider it on summary

judgment. Rice v. First Energy Corp., 339 F. Supp. 3d 523, 533 (W.D. Pa. 2018)

(“Plaintiffs’ argument is woefully inadequate, and the Court is not required to

consider any undeveloped or conclusory arguments.”) (citing Reynolds v. Wagner,

128 F.3d 166, 178 (3d Cir. 1997)). Accordingly, summary judgment is denied as to

Plaintiff’s negligence claim.


      C. Summary Judgment as to Punitive Damages

      Defendants seek summary judgment on the issue of punitive damages, arguing

that there is no evidence that Defendants’ conduct rose “to the level of ‘outrageous

behavior, either because of the defendant’s evil motive or his reckless indifference

to the rights of other” sufficient to justify an award of punitive damages. Defendants

note that:

      Punitive damages are penile [SIC] in nature. Therefore, they are only
      awarded in rare cases where the defendant’s actions are so outrageous
      as to demonstrate willful or reckless conduct. Because punitive

                                         11
      damages are intended to punish the tortfeasor for outrageous conduct
      and deter him, the state of the mind of actor is vital. The “act or the
      failure to act must be intentional, reckless or malicious.”
(Doc. 37, p. 6 (quoting Huchison v. Luddy, 896 A. 2d 260, 1265 (Pa. Super. Ct.

2006)).)

      Not every claim for punitive damages is submitted to a jury. Rather,
      Pennsylvania precedent provides that the trial court is to act as a
      “gatekeeper” to determine whether the plaintiff has presented sufficient
      evidence to support a claim for punitive damages: “It is the role of the
      trial court to determine whether the plaintiff has presented sufficient
      evidence from which a jury could reasonably conclude that the
      defendant acted outrageously.” Slappo v. J’s Dev. Associates, Inc., 791
      A.2d 409, 417 (Pa. Super. 2002). In doing so, “the trial judge must
      determine whether the plaintiff has presented sufficient evidence to
      support a punitive damages claim, i.e., facts from which the jury might
      reasonably conclude that the preponderance of the evidence establishes
      outrageous conduct by the defendant.” Martin v. Johns-Manville
      Corp., 508 Pa. 154, 494 A.2d 1088, 1098 (Pa. 1985), abrogated on
      other grounds by Kirkbride v. Lisbon Contractors, Inc., 521 Pa. 97, 555
      A.2d 800 (Pa. 1989).
Axiall Corp. v. descote S.A.S., No. 15-cv-250, 2017 WL 9487085, *8 (W.D. Pa. Oct.

27, 2017), report and recommendation adopted, No. 15-cv-00250, 2017 WL

5957748 (W.D. Pa. Dec. 1, 2017). The court finds that there is sufficient evidence

to require submission to a jury to determine if punitive damages are warranted in

this case. Mr. Falvey reacted disproportionately with physical violence to perceived

offensive comments. A jury could find that this conduct exhibits a reckless or

wanton disregard for the safety of Plaintiff and others in the establishment. See

Hughes v. Babcock, 37 A.2d 551, 554 (Pa. 1944), (finding an award of punitive

                                        12
damages to be appropriate where the defendant was larger, younger, and more

physically fit than plaintiff and used a disproportionate degree of physical force to

forcibly remove the plaintiff from a premises) abrogated on other grounds by

Kirkbride v. Lisbon Contractors, Inc., 555 A.2d 800 (Pa. 1989); see also Thomas v.

Univ. of Pittsburgh, No. 13-cv-514, 2014 WL 3055361, *3 (W.D. Pa. July 3, 2014)

(holding that punitive damages may be appropriate where Defendant struck Plaintiff

in the face with a closed fist, reasoning that walking across the room to engage in a

physical confrontation indicated “willful, wanton or reckless conduct that exceeds a

showing of mere negligence, or even gross negligence.” (internal quotation

omitted)). Accordingly, the evidence presented by Plaintiff is sufficient to support a

claim for punitive damages.

      D. Defendants’ Rule 50 Motion

      Defendants filed a motion pursuant to Federal Rule of Civil Procedure 50,

seeking judgment as a matter of law on Plaintiff’s claims against Mrs. Falvey,

arguing that Plaintiff has failed to present “a legally sufficient evidentiary basis”

such that a reasonable jury could find for Plaintiff on those claims. Plaintiff presents

a theory that Mrs. Falvey is liable for the tortious acts of her husband because she

“gave him a look” which could be interpreted as directing him to attack Plaintiff. In

sum, Defendants argue that Mrs. Falvey cannot be held liable for the tortious acts of

her husband because she did not direct or consent to his battery against Plaintiff. As

                                          13
noted by Plaintiff, however, the court may not address Defendants’ Rule 50 motion

at this stage of the litigation. Rule 50 has effect only after “a party has been fully

heard on an issue during a jury trial.” Fed. R. Civ. P. 50(a)(1). The arguments made

on behalf of Mrs. Falvey would have been appropriate to raise at the summary

judgment stage, yet Defendants failed to raise such arguments in their motion for

partial summary judgment.

      Moreover, the court may not dismiss the claim against Mrs. Falvey sua sponte

as patently frivolous. See McKinney v. Oklahoma, 925 F.2d 363, 365 (10th Cir.

1991) (holding that court may dismiss complaint sua sponte “when it is patently

obvious that the plaintiff could not prevail on the facts alleged”). Although Plaintiff

cannot cite to any case law relating to a similar circumstance where a wife implicitly

directed a husband to commit a tortious act, the court is constrained to find that

Pennsylvania law could conceivably support such a claim. “[I]t is well settled in this

Commonwealth that a husband is not responsible for the tortious acts of his wife

committed outside his presence and without his actual or implied consent or

direction.” Cmty. Fed. Sav. & Loan Asso. v. Luckenbach, 261 A.2d 327, 329 (Pa.

1970) (emphasis added); see also T.A. v. Allen, 669 A.2d 360, 363 (Pa. Super. Ct.

1995) (“Appellant ‘was not present when the wrong was done and had in no way

aided or abetted, counselled or encouraged its commission.’”) (quoting Hinski v.

Stein, 68 Pa. Super. 441, 442 (Pa. Super. Ct. 1917)). Defendants concede that Mrs.


                                          14
Falvey gave her husband “a look” that was meant to communicate her discomfort

with Plaintiff. It is unclear what, if anything, Mrs. Falvey intended Mr. Falvey to do

about Plaintiff, but outside of the summary judgment context, the court cannot say

that the idea that Mrs. Falvey directed Mr. Falvey’s tortious act is untenable as a

matter of law. Accordingly, the court must deny Defendants’ motion without

prejudice to renewal at trial.

IV.   Conclusion


      For the reasons set forth above, the court finds that Plaintiff is entitled to

summary judgment on his claim for battery because Defendant has admitted to all

the requisite elements of said tort. The court will deny Plaintiff’s motion for

summary judgment as to his negligence claim because it was insufficiently

developed. The court will also deny Defendant’s motion for summary judgment on

the issue of punitive damages because reasonable minds could differ as to whether

Mr. Favley acted wantonly or with malice. Finally, the court will deny Defendant’s

Rule 50 motion without prejudice as procedurally improper.

      An appropriate order will follow.

                                                  s/Sylvia H. Rambo____
                                                  SYLVIA H. RAMBO
                                                  United States District Judge

Dated: March 28, 2019


                                          15
